Exhibit 10.8
EXECUTION COPY
EMPLOYMENT AGREEMENT
          THIS EMPLOYMENT AGREEMENT, effective as of February 14, 2011, between
SUMMIT HOTEL PROPERTIES, INC., a Maryland corporation (the “Company”), and KERRY
W. BOEKELHEIDE (the “Executive”), recites and provides as follows:
WITNESSETH:
          WHEREAS, the Company desires to employ the Executive to devote a
substantial portion of his business time, attention and efforts to the business
of the Company and to serve as the Executive Chairman of the Board of the
Company; and
          WHEREAS, the Executive desires to be so employed on the terms and
subject to the conditions hereinafter stated.
          NOW, THEREFORE, in consideration of the premises and mutual
obligations hereinafter set forth, the parties agree as follows:
          1. RECITALS. The above recitals are incorporated by reference herein
and made a part hereof as set forth verbatim.
          2. EMPLOYMENT. The Company shall employ the Executive, and the
Executive agrees to be so employed, in the capacity of the Company’s Executive
Chairman of the Board to serve for the Term (as hereinafter defined) hereof,
subject to earlier termination as hereinafter provided.
          3. TERM. The Initial Term of the Executive’s employment hereunder (the
“Initial Term”) shall be for a period of three (3) years commencing on
February 14, 2011 (the “Effective Date”), and continuing until February 13,
2014, unless terminated earlier as provided herein. If neither the Company nor
the Executive has provided the other with written notice of an intention to
terminate this Agreement at least thirty (30) days before the end of the Initial
Term (or any subsequent renewal period), this Agreement will automatically renew
for a twelve (12) month period. For purposes of this Agreement, the word “Term”
means the Initial Term and the period of any extension of the Initial Term
pursuant to the preceding sentence.
          4. SERVICES. The Executive shall devote substantially all of his
business time, attention and effort to the Company’s affairs. The Company
further agrees that the Executive may engage in civic and community activities
and endeavors provided that such activities do not interfere with the
performance of the Executive’s duties hereunder. The Executive shall have full
authority and responsibility for formulating policies and administering the
Company in all respects, subject to the general direction, approval and control
of the Company’s Board of Directors.

 



--------------------------------------------------------------------------------



 



          5. COMPENSATION.
               (a) Base Salary. During the Term, the Company shall pay the
Executive for his services an annual Base Salary equal to Three Hundred Eighty
Thousand Dollars ($380,000), subject to any increases approved by the Board of
Directors (the “Board”) or its Compensation Committee (the “Committee”). Such
Base Salary shall be paid in accordance with the Company’s payroll schedule. Any
increase in Base Salary shall not serve to limit or reduce any other obligations
to the Executive under this Agreement.
               (b) Annual Bonus. In addition to his annual Base Salary, for
performance in calendar year 2011 and thereafter during the Term, the Executive
shall have the opportunity to earn an Annual Bonus as provided in this
Section 5(b).
                    (i) For performance in calendar year 2011, the Executive
will be entitled to receive an Annual Bonus (which may be granted in the form of
an Incentive Award under the Company’s 2011 Equity Incentive Plan) equal to
Three Hundred Eighty Thousand Dollars ($380,000) if the 2011 hotel-level
earnings before interest, taxes, depreciation and amortization (“EBITDA”) for
the 65 hotel properties identified in the Company’s Registration Statement on
Form S-11 for the Company’s initial public offering (the “Initial Portfolio”) is
at least Fifty-two Million Five Hundred Thousand Dollars ($52,500,000). For
purposes of this Agreement, hotel-level EBITDA will be calculated by subtracting
total hotel operating expenses of the hotels comprising the Initial Portfolio
from total revenues of the Initial Portfolio hotels for the year ending
December 31, 2011. If the Company sells one or more of the hotels in the Initial
Portfolio during 2011, the Company will reduce the $52.5 million target number
in a manner that the Committee determines is equitable and appropriate to
reflect the absence of the sold hotel or hotels for all, or the remaining
portion, of 2011, in assessing whether the target was met. If the 2011 Annual
Bonus is earned, it shall be paid in a single lump sum payment no later than
April 15, 2012.
                    (ii) For performance in calendar year 2012 and subsequent
years during the Term, the Executive shall have the opportunity to earn an
Annual Bonus of up to one hundred percent (100%) of Base Salary to the extent
that individual and corporate goals established by the Committee are achieved.
Any Annual Bonus that is earned pursuant to the preceding sentence shall be paid
in a single lump sum payment no later than April 15 following the calendar year
in which the Annual Bonus is earned.
          6. BENEFITS. The Company agrees to provide the Executive with the
following benefits:
               (a) Vacation. The Executive shall be entitled each calendar year
to a vacation, during which time his compensation shall be paid in full. The
time allotted for such vacation shall be an aggregate of four (4) weeks. In the
year Executive terminates employment, he shall be entitled to receive a prorated
paid vacation based upon the amount of time that he has worked during the year
of termination. In the event that he has not taken his vacation time computed on
a prorated basis, he shall be paid, at his regular rate of pay, for unused
vacation. In the event Executive has taken more vacation time than allotted for
the year of termination, there shall be no reduction in compensation otherwise
payable hereunder.

2



--------------------------------------------------------------------------------



 



               (b) Employee Benefits. During the Term, the Executive and/or the
Executive’s family, as the case may be, shall be eligible to participate in all
Company employee benefit plans in which other executive level employees of the
Company and/or the members of their families, as the case may be, are eligible
to participate including, but not limited to, any retirement, pension,
profit-sharing, insurance, or other plans which may now be in effect or which
may hereafter be adopted by the Company. If during the Term the Executive loses
the “Exec-U-Care” supplemental health benefits provided by The Summit Group or
The Summit Group fails to maintain the Exec-U-Care health plan for any reason,
including due to the Company’s failure to reimburse The Summit Group for the
costs thereof, the Company, if permitted by applicable law, shall establish a
medical reimbursement plan that provides the Executive and the Executive’s
family health benefits that are not less (but without regard to the possible
taxation of benefits) than the benefits provided under such supplemental health
plan on the Effective Date. Regarding life insurance, the Executive shall have
the right to name the beneficiary of such life insurance policy.
               (c) Equity Plan Participation. The Executive shall be eligible to
participate in the Company’s 2011 Equity Incentive Plan and any subsequent
equity incentive plan established during the Term and shall receive awards, in
such amounts and subject to such terms, as determined by the Committee.
Notwithstanding the preceding sentence, effective as of the completion of the
initial public offering of the Company’s common stock the Executive shall
receive a grant of options to purchase Three Hundred Seventy-Six Thousand
(376,000) shares of the Company’s common stock under the Company’s 2011 Equity
Incentive Plan (which shall be governed solely by the terms of the option
agreement prescribed by the Committee and the terms of the Company’s 2011 Equity
Incentive Plan).
          7. EXPENSES. The Company recognizes that the Executive will have to
incur certain out-of-pocket expenses related to his services and the Company’s
business, and the Company agrees to promptly reimburse the Executive for all
reasonable expenses necessarily incurred by him in the performance of his duties
to the Company upon presentation of a voucher or documentation indicating the
amount and business purposes of any such expenses. These expenses include, but
are not limited to, travel, meals and entertainment. Expenses that are
reimbursable to the Executive under this Section 7 shall be paid to the
Executive in accordance with the Company’s expense reimbursement policy but in
no event later than March 15 following the calendar year in which the expense is
incurred.
          8. TERMINATION.
               (a) Grounds. This Agreement shall terminate in the event of the
Executive’s death. In the case of the Executive’s Disability, the Company may
elect to terminate the Executive’s employment as a result of such Disability.
Where appropriate, the Company also may terminate the Executive’s employment
pursuant to a Termination With Cause. Finally, the Executive may terminate his
employment with the Company pursuant to either a Voluntary Termination or a
Voluntary Termination for Good Reason. For purposes of this Agreement, the terms
Disability, Voluntary Termination, Voluntary Termination for Good Reason, and
Termination With Cause are defined in Section 11 of this Agreement.

3



--------------------------------------------------------------------------------



 



               (b) Notice of Termination. Any termination by the Company or the
Executive (other than upon death) shall be communicated by Notice of Termination
to the Executive or the Company, as applicable. For purposes of this Agreement,
a “Notice of Termination” means a written notice which (i) indicates the
specific termination provision in this Agreement relied upon and the specific
ground for termination; (ii) sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for such termination; and (iii) the
date of termination in accordance with Section 8(c) below.
               (c) Date of Termination. For the purposes of this Agreement,
“Date of Termination” means (i) if the Company intends to treat the termination
as a termination based upon the Executive’s Disability, the Executive’s
employment with the Company shall terminate effective on the thirtieth day after
the date of the Notice of Termination (which may not be given before the
Executive has been absent from work on account of a physical or mental illness
or physical injury for at least one hundred fifty (150) days) provided that,
before such date, the Executive shall not have returned to full-time performance
of the Executive’s duties; (ii) if the Executive’s employment is terminated by
reason of Death, the Date of Termination shall be the date of death of the
Executive; (iii) if the Executive’s employment is terminated by reason of
Voluntary Termination, the Date of Termination shall be thirty (30) days from
the date of the Notice of Termination (and the Executive shall be deemed to have
terminated his employment by Voluntary Termination if the Executive voluntarily
refuses to provide substantially all the services described in Section 4 hereof
for a period greater than four (4) consecutive weeks (excluding periods in which
the Executive is not performing services on account of vacation in accordance
with Section 6(a) hereof and periods in which the Executive is not performing
services on account of the Executive’s illness or injury; in such event, the
Date of Termination shall be the day after the last day of such four-week
period); (iv) if the Company intends to treat the termination as a Termination
With Cause, the Company shall provide the Executive written notice of such
grounds for termination and the Executive shall have a period of thirty
(30) days to cure such cause to the reasonable satisfaction of the Board,
failing which the Date of Termination shall be the end of such thirty (30) day
period; or (v) if the Executive’s employment is terminated by reason of
Voluntary Termination for Good Reason, the Date of Termination shall be thirty
(30) days after the end of the thirty (30) day cure period.
          9. COMPENSATION UPON TERMINATION WITH CAUSE, VOLUNTARY TERMINATION,
DEATH OR DISABILITY. This Section 9 applies in the event that the Executive’s
employment ends upon a Termination With Cause, a Voluntary Termination, Death or
Disability or any reason other than a Termination Without Cause or a Voluntary
Termination With Good Reason. In any of those events, the Executive (or the
Executive’s estate in the event of his death) shall be entitled to receive the
Standard Termination Benefits. The Standard Termination Benefits are the
benefits or amounts described in the following subsections (a) and (b):
               (a) The Executive shall be entitled to receive any compensation
(including Base Salary and Annual Bonus and accrued but unused vacation) that is
earned but unpaid as of the Date of Termination.
               (b) The Executive shall be entitled to receive any benefits due
him under the terms of any employee benefit plan maintained by the Company and
under the terms of

4



--------------------------------------------------------------------------------



 



any option, restricted stock or similar equity award; which benefits shall be
paid in accordance with the terms of the applicable plan and any award agreement
between the Executive and the Company.
Except for the Standard Termination Benefits, the Executive shall not be
entitled to receive any compensation after the Date of Termination on account of
a Termination With Cause, a Voluntary Termination, death, Disability or any
reason other than a Termination Without Cause or a Voluntary Termination With
Good Reason.
          10. COMPENSATION UPON TERMINATION WITHOUT CAUSE OR VOLUNTARY
TERMINATION WITH GOOD REASON. This Section 10 applies in the event that the
Executive’s employment ends upon a Termination Without Cause or a Voluntary
Termination With Good Reason. In any of those events, the Executive shall be
entitled to receive the benefits and amounts described in the following
subsections (a), (b), (c) and (d):
               (a) The Company shall pay or provide the Standard Termination
Benefits as defined in Section 9 except that all outstanding options, shares of
restricted stock and other equity awards, shall be vested and exercisable as of
the Date of Termination and outstanding options, stock appreciation rights and
similar equity awards shall remain exercisable thereafter until their stated
expiration date as if the Executive’s employment had not terminated.
               (b) The Company shall pay an amount equal to three (3.0) times
the Executive’s Base Salary at the rate in effect on the Date of Termination
(or, in the case of a Voluntary Termination for Good Reason, at the rate in
effect before a reduction in Base Salary that constitutes Good Reason for
resignation), such payment to be made in a single cash payment.
               (c) The Company shall pay an amount equal to three (3.0) times
the greater of (x) the highest annual bonus paid to the Executive for the three
(3) fiscal years of the Company ended immediately before the Date of Termination
or (y) one hundred percent (100%) of the Executive’s Base Salary at the rate in
effect on the Date of Termination (or in the case of a Voluntary Termination for
Good Reason, at the rate in effect before a reduction in Base Salary that
constitutes Good Reason for resignation), such payment to be made in a single
cash payment.
               (d) The Company shall pay an amount equal to the product of (x)
the Annual Bonus paid to the Executive for the fiscal year of the Company ended
immediately before the Date of Termination and (y) a fraction, the numerator of
which is the number of days the Executive was employed by the Company during the
fiscal year that includes the Date of Termination and the denominator of which
is 365, such payment to be made in a single cash payment.
               (e) The Company shall pay an amount equal to three (3.0) times
the annual premium or cost paid by the Company for the health, dental and vision
insurance coverage for the Executive and the Executive’s eligible dependents as
in effect on the Date of Termination plus an amount equal to three (3.0) times
the annual premium or cost paid by the

5



--------------------------------------------------------------------------------



 



Company for the disability and life insurance coverage for the Executive as in
effect on the Date of Termination, such payment to be made in a single cash
payment.
No benefits will be paid or provided to, or on behalf of, the Executive under
this Section 10 unless the Executive has signed a release and waiver of claims
in a form reasonably prescribed by the Company, releasing the Company and its
officers, directors and affiliates from all claims the Executive has or may have
against such parties, and such release and waiver of claims has become binding
and irrevocable on or before the forty-fifth (45th) day after the date the
Executive’s employment ends upon a Termination Without Cause or a Voluntary
Termination for Good Reason. Subject to the Executive’s satisfaction of the
requirements of the preceding sentence and subject to Section 13, the cash
benefits payable under this Section 10 shall be paid on the sixtieth (60th) day
after the Executive’s employment ends upon a Termination Without Cause or a
Voluntary Termination for Good Reason.
          11. DEFINITIONS. For the purposes of this Agreement, the following
terms shall have the following definitions:
               (a) “Change in Control” for purposes of this Agreement, has the
same meaning as such term is defined in the Company’s 2011 Equity Incentive
Plan.
               (b) “Disability” means that the Executive is “disabled” within
the meaning of Section 409A(a)(2)(C) of the Internal Revenue Code of 1986, as
amended (the “Code”).
               (c) “Termination With Cause” means the termination of the
Executive’s employment by act of the Company’s Board of Directors on account of
(i) the Executive’s failure to perform a material duty or the Executive’s
material breach of an obligation set forth in this Agreement or a breach of a
material and written Company policy other than by reason of mental or physical
illness or injury, (ii) the Executive’s breach of Executive’s fiduciary duties
to the Company, (iii) the Executive’s conduct that is demonstrably and
materially injurious to the Company, monetarily or otherwise or (iv) the
Executive’s conviction of, or plea of guilty or nolo contendre to, a felony or
crime involving moral turpitude or fraud or dishonesty involving assets of the
Company and that in all cases is described in a written notice from the Board
and that is not cured, to the reasonable satisfaction of the Board, within
thirty (30) days after such notice is received by the Executive.
               (d) “Voluntary Termination” means the Executive’s voluntary
termination of his employment hereunder for any reason other than a Voluntary
Termination for Good Reason. For purposes of this Section 11, the term Voluntary
Termination does not include a voluntary refusal to perform services on account
of a vacation taken in accordance with Section 6(a) hereof, the Executive’s
failure to perform services on account of his illness or injury or the illness
or injury of a member of his immediate family, provided such illness is
adequately substantiated at the reasonable request of the Company, or any other
absence from service with the written consent of the Board.
               (e) Voluntary Termination for “Good Reason” means the Executive’s
termination of his employment hereunder on account of (i) the Company’s material
breach of the terms of this Agreement or a direction from the Board that the
Executive act or refrain from

6



--------------------------------------------------------------------------------



 



acting which in either case would be unlawful or contrary to a material and
written Company policy, (ii) a material diminution in the Executive’s duties,
functions and responsibilities to the Company and its affiliates without the
Executive’s consent or the Company preventing the Executive from fulfilling or
exercising his material duties, functions and responsibilities to the Company
and its affiliates without the Executive’s consent, (iii) a material reduction
in the Executive’s Base Salary or Annual Bonus opportunity or (iv) a requirement
that the Executive relocate his employment more than fifty (50) miles from the
location of the Executive’s principal office on the date of this Agreement,
without the consent of the Executive. The Executive’s resignation shall not be
deemed a “Voluntary Termination for Good Reason” unless the Executive gives the
Board written notice (delivered within thirty (30) days after the Executive
knows of the event, action, etc. that the Executive asserts constitutes Good
Reason), the event, action, etc. that the Executive asserts constitutes Good
Reason is not cured, to the reasonable satisfaction of the Executive, within
thirty (30) days after such notice and the Executive resigns effective not later
than thirty (30) days after the expiration of such cure period.
          12. CODE SECTION 280G. The benefits that the Executive may be entitled
to receive under this Agreement and other benefits that the Executive is
entitled to receive under other plans, agreements and arrangements (which,
together with the benefits provided under this Agreement, are referred to as
“Payments”), may constitute Parachute Payments that are subject to Code
Sections 280G and 4999. As provided in this Section 12, the Parachute Payments
will be reduced if, and only to the extent that, a reduction will allow the
Executive to receive a greater Net After Tax Amount than the Executive would
receive absent a reduction.
     The Accounting Firm will first determine the amount of any Parachute
Payments that are payable to the Executive. The Accounting Firm also will
determine the Net After Tax Amount attributable to the Executive’s total
Parachute Payments.
     The Accounting Firm will next determine the largest amount of Payments that
may be made to the Executive without subjecting the Executive to tax under Code
Section 4999 (the “Capped Payments”). Thereafter, the Accounting Firm will
determine the Net After Tax Amount attributable to the Capped Payments.
     The Executive will receive the total Parachute Payments or the Capped
Payments, whichever provides the Executive with the higher Net After Tax Amount.
If the Executive will receive the Capped Payments, the total Parachute Payments
will be adjusted by first reducing the amount of any benefits under this
Agreement or any other plan, agreement or arrangement that are not subject to
Section 409A of the Code (with the source of the reduction to be directed by the
Participant) and then by reducing the amount of any benefits under this
Agreement or any other plan, agreement or arrangement that are subject to
Section 409A of the Code (with the source of the reduction to be directed by the
Participant). The Accounting Firm will notify the Executive and the Company if
it determines that the Parachute Payments must be reduced to the Capped Payments
and will send the Executive and the Company a copy of its detailed calculations
supporting that determination.
     As a result of the uncertainty in the application of Code Sections 280G and
4999 at the time that the Accounting Firm makes its determinations under this
Section 12, it is possible that amounts will have been paid or distributed to
the Executive that should not have been paid or

7



--------------------------------------------------------------------------------



 



distributed under this Section 12 (“Overpayments”), or that additional amounts
should be paid or distributed to the Executive under this Section 12
(“Underpayments”). If the Accounting Firm determines, based on either the
assertion of a deficiency by the Internal Revenue Service against the Company or
the Executive, which assertion the Accounting Firm believes has a high
probability of success or controlling precedent or substantial authority, that
an Overpayment has been made, the Executive must repay to the Company, without
interest; provided, however, that no loan will be deemed to have been made and
no amount will be payable by the Executive to the Company unless, and then only
to the extent that, the deemed loan and payment would either reduce the amount
on which the Executive is subject to tax under Code Section 4999 or generate a
refund of tax imposed under Code Section 4999. If the Accounting Firm
determines, based upon controlling precedent or substantial authority, that an
Underpayment has occurred, the Accounting Firm will notify the Executive and the
Company of that determination and the amount of that Underpayment will be paid
to the Executive promptly by the Company.
     For purposes of this Section 12, the term “Accounting Firm” means the
independent accounting firm engaged by the Company immediately before the Change
in Control. For purposes of this Section 12, the term “Net After Tax Amount”
means the amount of any Parachute Payments or Capped Payments, as applicable,
net of taxes imposed under Code Sections 1, 3101(b) and 4999 and any State or
local income taxes applicable to the Executive on the date of payment. The
determination of the Net After Tax Amount shall be made using the highest
combined effective rate imposed by the foregoing taxes on income of the same
character as the Parachute Payments or Capped Payments, as applicable, in effect
on the date of payment. For purposes of this Section 12, the term “Parachute
Payment” means a payment that is described in Code Section 280G(b)(2),
determined in accordance with Code Section 280G and the regulations promulgated
or proposed thereunder.
          13. CODE SECTION 409A. This Agreement and the amounts payable and
other benefits provided under this Agreement are intended to comply with, or
otherwise be exempt from, Section 409A of the Code (“Section 409A”), after
giving effect to the exemptions in Treasury Regulation section 1.409A-1(b)(3)
through (b)(12). This Agreement shall be administered, interpreted and construed
in a manner consistent with Section 409A. If any provision of this Agreement is
found not to comply with, or otherwise not be exempt from, the provisions of
Section 409A, it shall be modified and given effect, in the sole discretion of
the Board and without requiring the Executive’s consent, in such manner as the
Board determines to be necessary or appropriate to comply with, or to effectuate
an exemption from, Section 409A; provided, however, that in exercising its
discretion under this Section 13, the Board shall modify this Agreement in the
least restrictive manner necessary and without reducing any payment or benefit
due under this Agreement. Each payment under this Agreement shall be treated as
a separate identified payment for purposes of Section 409A.
     With respect to any reimbursement of expenses of, or any provision of
in-kind benefits to, the Executive, as specified under this Agreement, such
reimbursement of expenses or provision of in-kind benefits shall be subject to
the following limitations: (i) the expenses eligible for reimbursement or the
amount of in-kind benefits provided in one taxable year shall not affect the
expenses eligible for reimbursement or the amount of in-kind benefits provided
in any other taxable year, except for any medical reimbursement arrangement
providing for the reimbursement of expenses referred to in Section 105(b) of the
Code; (ii) the reimbursement of

8



--------------------------------------------------------------------------------



 



an eligible expense shall be made as specified in this Agreement and in no event
later than the end of the year after the year in which such expense was incurred
and (iii) the right to reimbursement or in-kind benefit shall not be subject to
liquidation or exchange for another benefit.
     If a payment obligation under this Agreement arises on account of a Change
in Control or the Executive’s termination of employment and such payment
obligation constitutes “deferred compensation” (as defined under Treasury
Regulation section 1.409A-1(b)(1), after giving effect to the exemptions in
Treasury Regulation section 1.409A-1(b)(3) through (b)(12)), it shall be payable
only if the Change in Control constitutes a change in ownership or effective
control of the Company, etc. as provided in Treasury Regulation section
1.409A-3(i)(5) or after the Executive’s separation from service (as defined
under Treasury Regulation section 1.409A-1(h)); provided, however, that if the
Executive is a specified employee (as defined under Treasury Regulation section
1.409A-1(i)), any payment that is scheduled to be paid within six months after
such separation from service shall accrue without interest and shall be paid on
the first day of the seventh month beginning after the date of the Executive’s
separation from service or, if earlier, within fifteen days after the
appointment of the personal representative or executor of the Executive’s estate
following his death.
          14. TAX WITHHOLDING. All payments to be made under this Agreement
shall be reduced by applicable income and employment tax withholdings.
          15. COVENANTS OF THE EXECUTIVE.
               (a) General Covenants of the Executive. The Executive
acknowledges that (i) the principal business of the Company is acquiring,
owning, renovating and developing upscale or mid-scale hotels without food or
beverage facilities (such business, and any and all other businesses that after
the date hereof, and from time to time during the Term, become material with
respect to the Company’s then-overall business, herein being collectively
referred to as the “Business”), (ii) the Company knows of a limited number of
persons who have developed the Business; (iii) the Business is, in part,
national in scope; (iv) the Executive’s work for the Company and its
subsidiaries has given and will continue to give the Executive access to the
confidential affairs and proprietary information of the Company and to “trade
secrets,” as defined in the South Dakota Uniform Trade Secrets Act, of the
Company and its subsidiaries; (v) the covenants and agreements of the Executive
contained in this Section 15 are essential to the business and goodwill of the
Company; and (vi) the Company would not have entered into this Agreement but for
the covenants and agreements set forth in this Section 15.
               (b) Covenants Against Competition. The covenant against
competition herein described shall apply during the Term and for a period of one
(1) year following a termination of the Executive’s employment with the Company
and its subsidiaries for any reason (the “Restriction Period”). During the
Restriction Period the Executive shall not, directly or indirectly, own, manage,
control or participate in the ownership, management, or control of, or be
employed or engaged by or otherwise affiliated or associated with, in an
executive, senior management, strategic or professional capacity, whether as an
employee, employer, consultant, agent, principal, partner, stockholder,
corporate officer, director or in any other individual or representative
capacity, that is similar to an engagement in an executive, senior management,

9



--------------------------------------------------------------------------------



 



strategic or professional capacity although otherwise named in any business or
venture engaged in the Business and that owns at least twenty-five (25) hotels,
at least one of which is located within twenty-five (25) miles of any hotel
acquired, owned, managed, developed or re-developed by the Company and its
subsidiary, or within twenty-five (25) miles of any hotel the Company is
pursuing to acquire, own, manage, develop or re-develop so long as the pursuit
of such began prior to, and remained ongoing at the time of the termination of
the Executive’s employment; provided, however, that, notwithstanding the
foregoing, (i) the Executive may own or participate in the ownership of any
entity which he owned or managed or participated in the ownership or management
of prior to the Effective Date, which ownership, management or participation has
been disclosed to the Company; and (ii) the Executive may invest in securities
of any entity, solely for investment purposes and without participating in the
business thereof, if (A) such securities are traded on any national securities
exchange or the National Association of Securities Dealers, Inc. Automated
Quotation System or equivalent non-U.S. securities exchange, (B) the Executive
is not a controlling person of, or a member of a group which controls, such
entity and (C) the Executive does not, directly or indirectly, own one percent
(1%) or more of any class of securities of such entity. Notwithstanding the
foregoing, this Section 15(b) shall not apply after the Executive’s Termination
without Cause or Voluntary Termination for Good Reason.
               (c) Confidentiality. During and after the Executive’s employment
with the Company and its affiliates, except in connection with the business and
affairs of the Company and its affiliates: the Executive shall keep secret and
retain in strictest confidence, and shall not use for his benefit or the benefit
of others, all confidential matters relating to the Business and the business of
any of its affiliates and to the Company and any of its affiliates, learned by
the Executive heretofore or hereafter directly or indirectly from the Company of
any of its subsidiaries (or any predecessor of either) (the “Confidential
Company Information”), including, without limitation, information with respect
to the Business and any aspect thereof, profit or loss figures, and the
Company’s or its affiliates’ (or any of their predecessors) properties, and
shall not disclose such Confidential Company Information to anyone outside of
the Company except with the Company’s express written consent and except for
Confidential Company Information which (i) at the time of receipt or thereafter
becomes publicly known through no wrongful act of the Executive; (ii) is clearly
obtainable in the public domain; (iii) was not acquired by the Executive in
connection with the Executive’s employment or affiliation with the Company;
(iv) was not acquired by the Executive from the Company or its representatives
or from a third-party who has an agreement with the Company not to disclose such
information; (v) was legally in the possession of or developed by the Executive
prior to the Effective Date; or (vi) is required to be disclosed by rule of law
or by order of a court or governmental body or agency.
               (d) Nonsolicitation. During the Restriction Period, the Executive
shall not, without the Company’s prior-written consent, directly or indirectly,
(i) knowingly solicit or knowingly encourage to leave the employment or other
service of the Company or any of its affiliates, any employee employed by the
Company on the Date of Termination or knowingly hire (on behalf of the Executive
or any other person or entity) any employee employed by the Company on the Date
of Termination who has left the employment or other service of the Company or
any of its affiliates (or any predecessor of either) within one (1) year of the
termination of such employee’s or independent contractor’s employment or other
service with the Company and its affiliates; or (ii) whether for the Executive’s
own account or for the account of any other person, firm, corporation or other
business organization, intentionally interfere with

10



--------------------------------------------------------------------------------



 



the Company’s or any of its affiliates, relationship with, or endeavor to entice
away from the Company or any of its affiliates, any person who during the
Executive’s employment with the Company is or was a customer or client of the
Company or any of its affiliates (or any predecessor of either). Notwithstanding
the above, nothing shall prevent the Executive from soliciting loans, investment
capital, or the provision of management services from third parties engaged in
the Business if the activities of the Executive facilitated thereby do not
otherwise adversely interfere with the operations of the Business.
               (e) Company Property. During and after the Executive’s employment
with the Company and its affiliates, all memoranda, notes, lists, records,
property and any other tangible product and documents (and all copies thereof)
made, produced or compiled by the Executive or made available to the Executive
during the Term concerning the Business of the Company and its affiliates shall
be the Company’s property and shall be delivered to the Company at any time on
request. Notwithstanding the above, the Executive’s contacts and contact data
base shall not be the Company’s property. Notwithstanding the above, software,
methods and material developed by the Executive prior to the Term of the
Agreement shall not be the Company’s property.
               (f) Rights and Remedies upon Breach. The Executive acknowledges
and agrees that any breach by him of any of the provisions of this section 15
(the “Covenants”) would result in irreparable injury and damage for which money
damages, would not provide an adequate remedy. Therefore, if the Executive
breaches, or threatens to commit a breach of, any of the Covenants, the Company
and its affiliates shall have the right and remedy to have the Covenants
specifically enforced (without posting bond and without the need to prove
damages) by any court having equity jurisdiction, including, without limitation,
the right to an entry against the Executive of restraining orders and
injunctions (preliminary, mandatory, temporary and permanent) against
violations, threatened or actual, and whether or not then continuing, of such
covenants. This right and remedy shall be in addition to, and not in lieu of,
any other rights and remedies available to the Company and its affiliates under
law or in equity (including, without limitation, the recovery of damages). The
existence of any claim or cause of action by the Executive, whether predicated
on this Agreement or otherwise, shall not constitute a defense to the
enforcement of the Covenants. The Company has the right to cease making the
payments or benefits to the Executive in the event of a material breach of any
of the Covenants that, if capable of cure and not willful, is not cured within
thirty (30) days after receipt of notice thereof from the Company.
               (g) Severability. The Executive acknowledges and agrees that the
Executive has had an opportunity to seek advice of counsel in connection with
this Agreement; and that the Covenants are reasonable in geographical and
temporal scope and in all other respects. If it is determined that any of the
provisions of this Agreement, including, without limitation, any of the
Covenants, or any part thereof, is invalid or unenforceable, the remainder of
the provisions of this Agreement shall not thereby be affected and shall be
given full affect, without regard to the invalid portions.
               (h) Duration and Scope of Covenants. If any court or other
decision maker of competent jurisdiction determines that any of the Covenants,
including, without or any part thereof are unenforceable because of the duration
or geographical scope of such provision,

11



--------------------------------------------------------------------------------



 



then, after such determination has become final and unappealable, the duration
or scope of such provision, as the case may be, shall be reduced so that such
provision becomes enforceable and, in its reduced form, such provision shall
then be enforceable and shall be enforced.
               (i) Enforceability of Restrictive Covenants; Jurisdictions. The
Company and the Executive intend to and hereby consent to jurisdiction to
enforce the Covenants upon the courts of any jurisdiction within the
geographical scope of the Covenants. If the courts of any one or more of such
jurisdictions hold the Covenants wholly unenforceable by reason of breadth of
scope or otherwise it is the intention of the Company and the Executive that
such determination not bar or in any way affect the Company’s right, or the
right of any of its affiliates, to the relief provided above in the courts of
any other jurisdiction within the geographical scope of such Covenants, as to
breaches of such Covenants in such other respective jurisdictions, such
Covenants as they relate to each jurisdiction’s being, for this purpose,
severable, diverse and independent covenants, subject, where appropriate, to the
doctrine of res judicata [or, prescribe state for jurisdiction].
          16. NOTICES. All notices or deliveries authorized or required pursuant
to this Agreement shall be deemed to have been given when in writing and
personally delivered or three (3) days following the date when deposited in the
U.S. mail, certified, return receipt requested, postage prepaid, addressed to
the parties at the following addresses or to such other addresses as either may
designate in writing to the other party:

  To the Company:     Summit Hotel Properties, Inc.
Attn: Corporate Secretary
2701 South Minnesota Avenue, Suite 6
Sioux Falls, South Dakota 57105     To the Executive:     Kerry W. Boekelheide
2701 South Minnesota Avenue, Suite 6
Sioux Falls, South Dakota 57105


          17. ENTIRE AGREEMENT. This Agreement contains the entire understanding
between the parties hereto with respect to the subject matter hereof and shall
not be modified in any manner except by instrument in writing signed, by or on
behalf of, the parties hereto. This Agreement shall be binding upon and inure to
the benefit of the heirs, successors and assigns of the parties hereto.
          18. ARBITRATION. Any claim or controversy arising out of, or relating
to, this Agreement or its breach, shall be settled by arbitration in Sioux
Falls, South Dakota in accordance with the governing rules of the American
Arbitration Association. Judgment upon the award rendered may be entered in any
court of competent jurisdiction. In the event one of the parties hereto requests
an arbitration proceeding under this Agreement, such proceeding shall commence
within 30 days from the date of such request. The prevailing party shall be
entitled to reasonable attorney’s fees and costs.
          19. APPLICABLE LAW. This Agreement shall be governed and construed in
accordance with the laws of the State of South Dakota.

12



--------------------------------------------------------------------------------



 



          20. NO SETOFF. The Company’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by a setoff, counterclaim, recoupment, defense or other claim,
right or action which the Company may have against the Executive or others. In
no event shall the Executive be obligated to seek other employment or take other
action by way of mitigation of the amounts payable to the Executive under the
provisions of this Agreement.
          21. ASSIGNMENT. The Executive acknowledges that his services are
unique and personal. Accordingly, the Executive may not assign his rights or
delegate his duties or obligations under this Agreement. The Executive’s rights
and obligations under this Agreement shall insure to the benefit of and shall be
binding upon the Executive’s successors and assigns.
          22. HEADINGS. Headings in this Agreement are for convenience only and
shall not be used to interpret or construe its provisions.
          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
14th day of February, 2011.

            SUMMIT HOTEL PROPERTIES, INC.
      By:   /s/ Christopher R. Eng         Title: Secretary                KERRY
W. BOEKELHEIDE
      /s/ Kerry W. Boekelheide                  

13